           Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 1 of 26




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

------------------------------------------------------------------X
ELENA MORAN

                                                                      Civil Action No.
               PLAINTIFF

         v.
TRUSTEES OF THE UNIVERSITY
OF PENNSYLVANIA d/b/a HOSPITAL                                        COMPLAINT
OF THE UNIVERSITY OF PENNSYLVANIA,
PERELMAN SCHOOL OF MEDICINE AT                                        JURY DEMANDED
THE UNIVERSITY OF PENNSYLVANIA,
PAUL OJEDA and MAUREEN THEIS



               DEFENDANTS
-----------------------------------------------------------------X


       Plaintiff, ELENA MORAN, by and through her attorneys, Derek Smith Law

       Group, PLLC, upon information and belief, complains against Defendants as

       follows:

                                      INTRODUCTION

   1. Plaintiff ELENA MORAN, had a statutory and constitutional right to a

       workplace free from discrimination because of her race, color, and sex.

   2. The Defendants has actual knowledge of the severe and pervasive sex-based

       harassment to which Plaintiff was subjected and created a hostile

       environment when they failed to appropriately address the harassment. By
      Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 2 of 26




   acting with deliberate indifference to that knowledge, Defendants deprived

   Plaintiff of her Constitutional Rights in violation of Title VII of the Civil

   Rights Act of 1964 as more fully set forth herein. violation of 42 U.S.C.

   §1981, Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§

   2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of

   1991, Pub. L. No. 102-166 (“Title VII”)), and to remedy violations of the

   Pennsylvania Human Relations Act, as amended, 43 P.S. §§ 951, et. seq.

   (“PHRA”).

3. Plaintiffs also seeks to remedy violations of the laws of Pennsylvania State and

   Pennsylvania Common law to redress the injuries Plaintiffs have suffered as a

   result of being harassed and discriminated against on the basis of her sex/gender

   or making complaints about such discrimination.



                         JURISDICTION AND VENUE

4. This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

   §1331, 1343 and 2201, which gives district court’s jurisdiction over all civil

   actions arising under the Constitution, laws, and treaties of the United States.

5. This court has jurisdiction in that this action involves a Federal Question.

6. This Court has supplemental jurisdiction under 28 U.S.C. §1367.

7. This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1343,

   which gives district courts original jurisdiction over (a) any civil action
     Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 3 of 26




  authorized by law to be brought by any person to redress the deprivation, under

  color of any State law, statute, ordinance, regulation, custom or usage, of any

  right, privilege or immunity secured by the Constitution of the United States or

  by any Act of Congress providing for equal rights of citizens or of all persons

  within the jurisdiction of the United States; and (b) any civil action to recover

  damages or to secure equitable relief under any Act of Congress providing for

  the protection of the civil rights.

8. Venue is proper in this district pursuant to 28 U.S.C. § 1391 (b), since

  Defendants are in this judicial district and all or a substantial part of the events

  which give rise to the claim herein occurred in this district. Defendants Trustees

  of the University of Pennsylvania is a domestic non-profit Corporation.

  Perelman School of Medicine is the Medical School for The University of

  Pennsylvania. Both University of Pennsylvania entities are located in

  Philadelphia, Pennsylvania.      Individual defendant Paul Ojeda at all times

  material was an employee of the University of Pennsylvania entities and was

  Plaintiff’s Supervisor. It is believed that Ojeda is a resident of Pennsylvania.

  Defendant Maureen Theis all times material was an employee of The University

  of Pennsylvania entities and it is believed that she is a resident of Pennsylvania.



                                        PARTIES

9. Plaintiff ELENA MORAN is an adult female.
      Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 4 of 26




10. At all times material, Plaintiff was a resident of the County Philadelphia, in the

   Commonwealth of Pennsylvania, in the Eastern District of Pennsylvania.

11. At all times material, Plaintiff was an employee of the Defendant, University

   of Pennsylvania .

12. Defendant Paul Ojeda is male and all times material, was an employee of the

   University of Pennsylvania Defendants and Plaintiff’s Supervisor.



                       APPLICABLE LAW AND POLICY

13. This is an action seeking damages to redress the injuries Plaintiff has

   suffered, and continues to suffer, as a result of unlawful employment

   discrimination and retaliation by Defendants against Plaintiff in violation of

   42 U.S.C. §1981, Title VII of the Civil Rights Act of 1964, as codified, 42

   U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil

   Rights Act of 1991, Pub. L. No. 102-166 (“Title VII”)), and to remedy

   violations of the Pennsylvania Human Relations Act, as amended, 43 P.S. §§

   951, et. seq. (“PHRA”). Plaintiff further seeks relief due the defendants,

   pattern, and practice of employment discrimination, both intentional and

   systematic, on the basis of sex.

                 EXHAUSTION OF ADMINISTRATIVE REMEDIES
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 5 of 26




14. On November 5, 2020, Plaintiff dual-filed a Charge of Discrimination (Charge

      No. 530-2021-00554) with the Equal Employment Opportunity Commission

      (“EEOC”) and The Pennsylvania Human Relations Commission.

  15.Plaintiff received a Notice of Right to Sue from the EEOC on July 26, 2021,

  2021, for her Charge of Discrimination. Plaintiff’s claims under the Pennsylvania

  Human Relations Act (“PHRA”) are still pending before Pennsylvania Human

  Relations Commission (“PHRC”) because less than one year has elapsed since

  PHRC assumed jurisdiction over his charges. After one year, Plaintiff will seek

  leave to amend this complaint to assert his PHRA claims.


                               STATEMENT OF FACTS


16.   Around January 9, 2017, The University of Pennsylvania Defendants hired Plaintiff to the

      position of Registered Nurse at PERELMAN SCHOOL OF MEDICINE located at 3400

      Civic Center Blvd, Building 421, Philadelphia, PA 19104.

17.   Plaintiff remained employed until she was forced to resign on October 13, 2020, due

      to Defendant OJEDA’S inappropriate sexual advances, harassment and behavior.

  18. On May 4, 2019, Charge Nurse Theis verbally assaulted the Plaintiff by. On or about

      May 7, 2019, Plaintiff reported to Supervisor OJEDA and Supervisor Kavanaugh that

      she had been harassed by Theis.

19.   OJEDA responded “There’s nothing to do about it. It is not physical violence. It is not

      like she punched you in the face or anything.”

20.   Plaintiff asked OJEDA what action he was going to take regarding her complaint, and he
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 6 of 26



      said, “There’s nothing to do” and gave Plaintiff three options: continue to work with

      Theis, take an unpaid leave of absence, or begin the long process of transferring units. No

      action was ever taken to protect Plaintiff form the workplace harassment she received

      from Theis.

21.   Plaintiff stated to Defendant OJEDA “Well clearly you do not care about my well-being.”

      OJEDA responded with, “Well sorry you feel that way.” Plaintiff then replied, “I am

      going to HR!” OJEDA responded threatening Plaintiff “Oh really, are you? I wouldn’t

      recommend that, HR will turn you around and send you right back!” and “It’s not like she

      punched you in the face there’s nothing to do about it!”

22.   Around May 8, 2019, Plaintiff filed a complaint with Human Resource Representative

      Andrea Mathis about OJEDA’S disregard of Plaintiff’s complaint of harassment and

      discrimination that occurred on May 4, 2019, with Theis.

23.   Plaintiff told Ms. Mathis that OJEDA “has a lot to hide” and is angry with her for

      going to Human Resources. Plaintiff also told Ms. Mathis that OJEDA disregarded

      her multiple complaints regarding Theis and that he told Plaintiff to “take a leave of

      absence” and not get paid or “continue to work with her.”

24.   Around May 21, 2019, OJEDA retaliated against Plaintiff for reporting him to Human

      Resources by targeting her with personnel write ups. The University of Pennsylvania

      policy was after a third write up, the employee is terminated.

25.   OJEDA submitted private text messages to Human Resources that were dated April 2019.

      that were from a group text that had nothing to do with Plaintiff’s harassment complaints

      and were taken out of context. Plaintiff received her first written warning because of the

      private group text. However, none of the other participants were given a written warning

      and Plaintiff was singled out by OJEDA in retaliation for her lodging her May 8th
          Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 7 of 26



      complaint against OJEDA. Had these texts been a true violation of policy all participants

      would have been issued a written warning.

26.   Around May 21, 2019, Ms. Mathis and Supervisor Mary Rogers called Plaintiff to inform

      her that Theis was found in violation of the harassment and/or discrimination policy

      against Plaintiff as a result of the May 4th incident.

27.   During the conversation Ms. Mathis asked Plaintiff what she meant by when she said

      OJEDA “has a lot to hide.”

28.   Plaintiff disclosed in that conversation the sexual harassment and inappropriate things

      OJEDA has done which has created an uncomfortable hostile work environment.

29.   One morning in late April 2019 OJEDA decided to comment on Plaintiff’s necklace

      before change of a 12-hour night shift. OJEDA stated that he never noticed it before,

      asked to see it closer and told Plaintiff how he likes it. OJEDA then asked Plaintiff again

      “Can you get closer so I can see it better?’’ Ojeda then asked “Does the locket on your

      necklace open? Can you open it? What do you keep in there?’ OJEDA was looking at

      Plaintiff’s breasts and was asking her to lean forward so that he could see down the front

      of her shirt. Plaintiff walked away very disturbed and uncomfortable.

30.   Shortly after this incident Plaintiff reported to Human Resources that OJEDA

      intentionally created a circumstance in order for him to look down her shirt.

31.   Around May 21, 2019, in the morning after Plaintiff has worked a night shift, OJEDA

      stated, “Not to sound like a creepy old guy but you ladies clean up real nice.” Plaintiff

      reported this to Ms. Mathis and Ms. Rogers on a three-way call.

32.   OJEDA’S Supervisor, Mary Rogers stated in response to Plaintiff’s’ complaint, “Well if

      you have to start a statement with not to sound like a creepy old guy, you already do.”

      Plaintiff thought Ms. Rogers would address the comments in a formal manner and finally
          Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 8 of 26



      stop the sexual harassment but they continued.

33.   Later that day, OJEDA commented on how Plaintiff looked in her scrubs. OJEDA told

      Plaintiff that he liked her scrub skirt and that she “pulls it off

      well.” Plaintiff noticed another nurse, Nikki Haussman, was getting upset because of the

      attention OJEDA was giving Plaintiff. Ms. Haussman began to treat Plaintiff much

      differently because of OJEDA’S comment which left Plaintiff feeling uncomfortable

      when working with Haussman because of her hostile treatment.

34.   OJEDA had been inappropriate with Ms. Hausmann on numerous occasions at the nurses’

      station and Plaintiff believes that is why Ms. Hausman began to treat her differently. For

      example, OJEDA had licked frosting off of Hausman’s fingers and caressed her arm at the

      Nurses Station in front of multiple staff members. The behavior made the Staff

      uncomfortable.

35.   Around December 2019, one of Plaintiff’s patients had a rapid response. Plaintiff asked

      OJEDA to move as he was blocking her path to the patient. OJEDA did not move out of

      the way and instead stood in front of a sink and forced Plaintiff to squeeze in between

      him and the patient’s bed. OJEDA intentionally grabbed Plaintiff’s buttocks as she moved

      past him.

36.   Plaintiff reported this assault to Human Resources. She further reported that there is

      favoritism to nurses that give in to OJEDA’S flirting. For example, if you deny or defy

      OJEDA’s advances, you will be ignored and retaliated against and will not be selected

      to precept or be selected a Charge RN. Plaintiff was never offered to precept or be a

      Charge RN because she would not succumb to OJEDA’S sexual advances and

      offensive behavior.

37.   OJEDA’S inappropriate behavior with staff continued. OJEDA would feed food to a
           Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 9 of 26



      certain nurse, licking his arm and wiping it on the nurse’s arm, and they both would

      disappear with the door closed for hours.

38.   Around May 24, 2019, Plaintiff emailed Chief Human Resources Officer Denise Mariotti

      in UPHS Corporate, Human Resources Manager Leonard Umile, and Mary Rogers

      Director of Surgical and Neurosurgical Nursing who is also OJEDA’S Supervisor.

      Plaintiff was terrified of OJEDA’s intimidation and requested that Human Resources take

      action to stop the sexual harassment and sexual touching of Ojeda. Plaintiff never received

      a reply to her complaint.

39.   Around May 26, 2019, Plaintiff emailed the Director of Ethics, Aliza M. Narva, JD, RN.

      Plaintiff also sent another email to Human Resources requesting that a representative (a

      male) to be with Plaintiff during the disciplinary meeting with Defendant OJEDA in light

      of all the sexual harassment. Ojeda claimed that this meeting concerned the first written

      warning of the Plaintiff. Plaintiff’s request was denied.

40.   Around May 30, 2019, Plaintiff received an email from Mr. Narva regarding her May 26,

      2019, email. His response was as follows:

       To:
       •     Moran, Elena
       Hi Elena,

       Thank you for your email. It sounds like you have really gone through a difficult time and are struggling to feel like you are in a work
       environment that is right for you. I’m getting from you that you’re really frustrated and feel unable to find a good solution. Many
       parts of this are outside your control, but one thing that you can control is your behavior and response and I encourage you to
       continue acting with civility and professionalism. I am happy to talk on the phone if you want to discuss your feelings about this
       ongoing situation. I wonder if you would feel more comfortable working in a different setting. If the situation resolves and you are
       still not happy in this environment and are not able to change it, I would encourage you to consider looking to another unit. You
       have escalated this issue through multiple avenues and I applaud you for taking action.


41.   Around June 1, 2019, Plaintiff was retaliated against again by OJEDA. Plaintiff received

      a write up for a private text message that OJEDA turned into Human Resources. OJEDA

      alleged that Plaintiff was in violation of workplace violence and three other policies

      because of an old text message.
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 10 of 26



42.   Plaintiff refused to sign the document that OJEDA presented to her which would have

      admitted that plaintiff acted inappropriately. OJEDA was annoyed and upset that Plaintiff

      refused to cave into his blatant retaliatory behavior. Plaintiff questioned the appeal

      process and was told by OJEDA “Just take it up the chain of command.”

43.   Around June 2, 2019, Plaintiff reported to Human Resources the sexual harassment, and

      offensive text messages sent to her by Theis. In addition, Plaintiff submitted a First

      Request for Administrative Review Letter to Ms. Rogers concerning OJEDA’S

      retaliatory write up.

44.   Around June 3, 2019, Plaintiff reported to Human Resources the discrimination and

      unfair/unsafe treatment of patients due to their race by Theis. Plaintiff reported that Theis

      used derogatory language towards the patients. Theis          would speak at the nurse's

      station about how she grew up in a racist household that disliked people of color. This

      racist behavior and language are the type that perpetuates institutional racism within

      healthcare and Plaintiff was compelled to report the behavior.

45.   Around June 4, 2019, Plaintiff received a call from Human Resources and was

      warned that Plaintiff was walking a thin line and could be written up for Retaliating

      against Theis.

46.   Plaintiff gave specific examples of OJEDA’S inappropriate behavior with another nurse at

      the nurse’s station which had been occurring for a year that created a hostile work

      environment for many nurses. Plaintiff further reported that no one spoke up to address it

      out of fear of OJEDA, especially after witnessing the retaliation being imposed on Plaintiff

      which stemmed from her reporting his behavior.

47.   Plaintiff reported to Human Resources that one of nurses admitted that she had sexual

      relations with OJEDA. This subject had been a topic of conversation on floor
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 11 of 26



      RAVDIN9 at nearly every shift for at least eight months.

48.   Plaintiff also reported OJEDA’S unfair bias and favoritism to the nurse that he was having

      sex with, in the hospital during work hours. Plaintiff also stated that this nurse was hung-

      over at the nurses’ station and was not disciplined like previous nurses for this same

      violation because Ojeda was having sex with her.

49.   Thereafter, Plaintiff reported that two nurses found out that each were having sex with

      OJEDA during the same period of time and the work environment became extremely

      hostile because the two nurses were jealous of each other.

50.   Around May 4, 2020, Clamant reported to Human Resources, that OJEDA was

      ignoring his duties because he was in the office with the door closed with Nurse Nikki

      H. for 45 minutes 6:00 am-6:45 am.

51.   Around June 9, 2020, Plaintiff had her first meeting with Ms. Rogers in her Dulles

      office to dispute the first write up by OJEDA and against Plaintiff.

52.   After the meeting OJEDA was in the hallway waiting for Plaintiff to further intimidate

      her. Plaintiff reported this intimidation the next day.

53.   Around June 12, 2020, Plaintiff reported by email to Ms. Rogers that she was scared to

      work with THEIS. Ms. Rogers replied “It should be fine if you do your nursing work

      you pride yourself in.” Plaintiff also sent a text to OJEDA to see if she could work with

      another charge nurse, but OJEDA denied her request.

54.   Around July 12, 2020, OJEDA again retaliated against Plaintiff by rearranging Plaintiff’s

      schedule to work weekends. Plaintiff was forced to ask the scheduler to correct her work

      schedule. OJEDA became aware that a co-worker was exposed to COVID-19 when she

      was in Miami, but he did not report this exposure. OJEDA than called Plaintiff on the

      telephone under the guise of investigating gossip occurring during a night shift.
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 12 of 26



55.   Plaintiff cooperated in the investigation and told OJEDA what she had overheard.

      Ojeda then took this information and reported Plaintiff for the inappropriate behavior

      that he was investigating.

56.   Around July 25, 2020, Plaintiff was over assigned patients for care and was given

      heavy assignments for four days in a row, the policy is only two consecutive days. This

      was another form of retaliation by OJEDA.

57.   Around August 17, 2020, OJEDA texted Plaintiff to come to his office. Plaintiff had

      completed three consecutive night shifts. Plaintiff became upset that she would have to

      face her harasser in a private location and went to the restroom and threw up.

58.   Plaintiff arrived at his office and was told the meeting was to clean up some old Human

      Resources issues. OJEDA lied. The meeting was to accuse Plaintiff of further gossiping

      charges. This second warning prevented Plaintiff from transferring out of OJEDA’S unit

      and took away Plaintiff’s Graduate School Benefit, while she was in the middle of

      graduate school.

59.   Due to the second allegation of gossip, Plaintiff was required to repay the tuition that had

      been previously paid on her behalf in the amount of $16,000.00.

60.   Around September 11, 2020, Plaintiff met with Chief Nursing Officer Paul Harrington to

      dispute the two ridiculous write ups by OJEDA that cost Plaintiff her tuition benefit and

      ability to transfer.

61.   Plaintiff told Mr. Harrington about the conduct and statements of OJEDA and Mr.

      Harrington agree that it was sexual harassment and that he would conduct his own

      investigation. He had the power to veto the write ups, allow Plaintiff to transfer units and

      to continue Graduate School with the tuition benefit plan. Despite Harrington’s

      admission that OJEDA was sexually harassing Plaintiff, he denied Moran’s appeal.
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 13 of 26



62.   Around October 3, 2020, Plaintiff was told by another nurse that she had worked with

      OJEDA and that “he is a pig.” OJEDA exposed himself to this nurse while working at the

      Cardiovascular ICU. She further stated that she felt bad for all the young girls on his unit

      because he is a “predator.”

63.   Around October 8, 2020, OJEDA gave Plaintiff her annual review and rated her a 2.88.

      Anything rating below a 3.0 prevents advancement and pay raises. OJEDA then informed

      Plaintiff that he is launching another investigation into her conduct. OJEDA accused

      Plaintiff of going to Human Resources too many times about him and he was getting

      even.

64.   Around October 13, 2020, Plaintiff intentionally started changing where she sat. Plaintiff

      wanted to be certain that OJEDA could not sit next to her. She therefore sat in the middle

      seat, protected between other nurses.

65.   At 6:30 a.m. on October 13, 2020, OJEDA waited for the other nurses to leave, slid beside

      Plaintiff and whispered, “We are meeting this morning.” Plaintiff replied, “No we are not

      meeting!” OJEDA got an angry and stated, “What do you mean, No?”

66.   Around 7:00 a.m. Plaintiff, due to the hostile work environment created by THEIS and

      OJEDA, in conjunction with the complete lack of care or concern for her emotional,

      physical and workplace safety, handed in her letter of resignation in OJEDA’S office with

      Melissa Kavanaugh, CNS as a witness. OJEDA opened the letter and accepted Plaintiff’s

      resignation with a smirk and a wink. Plaintiff was constructively discharged due to all

      Defendants disregard for Plaintiff’s complaints of sexual harassment and hostile

      workplace

67.   Plaintiff told OJEDA she would also email him a copy of her resignation letter

      Despite Plaintiff’s resignation, OJEDA demanded that they meet again.
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 14 of 26



68.   OJEDA demanded that they must meet for one of the many private investigations he has

      launched since Plaintiff reported sexual harassment to Human Resources in May 2019,

      despite her resignation.

69.   Around October 13, 2020, Plaintiff was forced to resign as Clinical Nurse II due to

      relentless retaliation by her nurse manager, OJEDA for exposing his sexual harassment

      towards Plaintiff and his unprofessional behavior in front of all staff.

70.   Plaintiff was required to give two weeks’ notice and did so even though she would

      have to face OJEDA’S relentless, unfair, discriminatory, and spiteful retaliation

      toward Plaintiff.

71.   OJEDA used relentless intimidation to force Plaintiff into multiple disciplinary

      meetings including the one on October 13, 2020, after Plaintiff turned in her

      resignation.

72.   Retaliation stemmed from Plaintiff reporting OJEDA’S sexual harassing her to Human

      Resources and OJEDA’S Supervisor, Ms. Rogers. Plaintiff reported his inappropriate

      behavior with another nurse that he displayed for a year in front of all staff at the nurses’

      station which made many employees uncomfortable.

73.   Plaintiff went into the break room and hid from OJEDA. Plaintiff called Human

      Resources but there was no answer. She therefore emailed Human Resources to report

      that OJEDA was insisting on a meeting after her resignation.

74.   Plaintiff finally left the break room and OJEDA was waiting in hiding. He followed

      Plaintiff into the conference room to which Plaintiff said, “I want to leave.”

75.   OJEDA announced that he is doing an “Annual Eval” which could not possibly be true

      since Plaintiff already had her evaluation and had resigned. OJEDA was incredibly

      angry, and Plaintiff was frightened. He proceeds to read a final warning that states
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 15 of 26



      Plaintiff failed to provide private text messages to him. Plaintiff stated, “I resigned you

      can’t issue me a final warning it’s counterproductive I will not be here to proceed through

      any progressive steps or discipline.” OJEDA replied, “Human Resources said I can

      because I began my investigation before you resigned.”

76.   Plaintiff gathered her belongings and a co-worker escorted Plaintiff out of the

      conference room because OJEDA was hunting her.

77.   Around 7:49 a.m. Plaintiff called Human Resources and emailed Ms. Mathis. At 7:51

      a.m., Plaintiff called Mr. Umile who is Ms. Mathis’s boss and Mr. Umile told Plaintiff

      that she should not go back when there’s animosity on both ends like this.

78.   At 8:02 a.m. Plaintiff’s co-worker, Dominique Brennan RN was working on RAVDIN9

      and texted Plaintiff “Ask Human Resources if you even have to go back, he [OJEDA] is

      running the halls like he is on a war path right now.”

79.   At 8:07 a.m. Plaintiff tried calling Ms. Mathis, but there was no answer.

80.   At 11:42 a.m. Plaintiff emailed Ms. Rogers begging her to tell OJEDA to leave

      Plaintiff alone and let her work the final two weeks in peace.

81.   At 4:11p.m. OJEDA called Plaintiff and left a voicemail asking Plaintiff to call him

      back because he would like to discuss her letter of resignation.

82.   Around October 15, 2020, at 8:49 a.m. Plaintiff emailed OJEDA “Paul, what would

      you like to discuss about my resignation letter?’’

83.   OJEDA emailed a reply for Plaintiff to call him. Plaintiff was terrified of OJEDA and

      went to her parents’ house because OJEDA knows her h o m e address and Plaintiff was

      afraid of him.

84.   Plaintiff reviewed her schedule and learned that OJEDA had removed her from her final

      shifts. She was prevented from saying goodbye to her co-workers and attending a going
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 16 of 26



      away party that was planned for her at work.

85.   At 4:40 p.m. Plaintiff contacted Mr. Umile and asked, “Why do you think Paul is calling,

      what does he want?” Mr. Umile told Plaintiff that she probably should not return to work

      and then asked why Plaintiff would want to return anyway. Plaintiff responded, “I have

      worked beside some of these people for years, they are throwing me a going away party, I

      want to say goodbye, and the unit is short staffed.”

86.   Plaintiff emailed Mr. Umile again and asked to be compensated for the remaining shifts.

      Mr. Umile stated that he will advise Ms. Mathis to tell OJEDA to pay Plaintiff for

      October 21, October 23, and October 24.

87.   Around October 21, 2020, Plaintiff was not on the assignment or scheduled to work as

      she was taken off the last schedule. Nevertheless, at 7:20 p.m. she began receiving call

      from the RAVDIN9 charge phone.

88.   At 7:21 p.m. a text came through on the RAVDIN9 charge phone, it was

      OJEDA.

89.   OJEDA stated, “Hey Elena, I was calling to see if you are on your way in?” There were

      4 more missed calls from RAVDIN9’s charge phone but no voicemails were left, and

      Plaintiff did not receive any emails from work.

90.   At 10:00 p.m. OJEDA sent the Philadelphia Police to Plaintiff’s home and reported that

      Plaintiff was last seen as suicidal on social media which was a false and bogus report.

      Plaintiff was at the eye doctor all afternoon and grocery shopping she had not been on

      social media.

91.   Defendants discriminated against Plaintiff because of her sex/gender and in

      retaliation for reporting and opposing OJEDA’S unlawful conduct in the workplace.
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 17 of 26




92.   Defendants failed to take any remedial action or corrective action against OJEDA.

93.   As a result of their failures, Defendants enabled the continued sexual harassment of Plaintiff

      by OJEDA.

94.   As a result of Defendants’ actions, Plaintiff was degraded, humiliated, victimized,

      embarrassed and emotionally distressed. Plaintiff experienced physical effects related to the

      emotional distress to which Plaintiff suffered as a result of Defendants’ discrimination,

      harassment, hostile work environment and retaliation, including severe anxiety and near-

      fainting/black-out.

95.   As a result of the acts and conduct complained herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of salary, bonuses, benefits, and other

      compensation which such employment entails, and Plaintiff also suffered future pecuniary

      losses, emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life,

      and other non-pecuniary losses.

96.   As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff demands Punitive Damages as against all the Defendants,

      jointly and severally.

97.   Plaintiff claims a continuous practice of discrimination and claims a continuing violation

      and makes all claims herein under the continuing violations doctrine.

98.   Plaintiff claims that s unlawfully discriminated against her because of her sex/gender, her

      report of sexual harassment and hostile work environment, and because she complained

      or opposed the unlawful conduct of Defendants related to the aforementioned protected

      classes.
        Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 18 of 26




99.   Plaintiff claims constructive and/or actual discharge, and also seeks reinstatement.

100. Plaintiff further claims aggravation, activations, and/or exacerbation of her PTSD and any

      preexisting condition.

101. Plaintiff claims alternatively (in the event Defendants claim so or that the Court

      determines) that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable

      claims for the above conduct and facts under the applicable law pertaining to Independent

      Contractors.

102. Defendants have established a pattern and practice of not only discrimination but also

      retaliation.

103. The above are just some examples of some of the unlawful discrimination and

      retaliation to which Defendants subjected Plaintiff.

104. Plaintiff claims that Defendants unlawfully discriminated against and terminated

      Plaintiff because of her sex/gender and color/race because she complained of and

      opposed the unlawful conduct of Defendants related to the above protected class.

105. Plaintiff claims constructive and/or actual discharge and seeks reinstatement.

106. Plaintiff claims a continuous practice of discrimination and claims a

      continuing violation and makes all claims herein under the continuing

      violations doctrine.
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 19 of 26




                                        FIRST COUNT
                             FOR DISCRIMINATION UNDER TITLE VII
                                    AGAINST DEFENDANTS

107. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

108.    Title VII states in relevant parts as follows: § 2000e-2. [Section 703](a) Employer

        Practices It shall be an unlawful employment practice for an employer – (1) to fail or

        refuse to hire or to discharge any individual, or otherwise to discriminate against any

        individual with respect to her compensation, terms, conditions, or privileges of

        employment, because of such individual’s race, color, religion, sex, or national origin.”

109.    Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e

        et seq., by discriminating against Plaintiff because of his race and color.



                                   SECOND COUNT
                         FOR DISCRIMINATION UNDER TITLE VII
                                AGAINST DEFENDANTS


110.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs

        of this complaint.

111.    Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. $2000e-3(a) provides

        that it shall be unlawful employment practice for an employer:

112.    “(1) to … discriminate against any of his employees … because [s]he has opposed any

        practice made an unlawful employment practice by this subchapter, or because [s]he has

        made a charge, testified, assisted or participated in any manner in an investigation,

        proceeding, or hearing under this subchapter.”
       Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 20 of 26




113.   Defendants, retaliated against Plaintiff because she opposed and reported Defendants’

       unlawful employment practices.

                                    THIRD COUNT
                                 FOR DISCRIMINATION
                                  UNDER STATE LAW
                                 AGAINST DEFENDANTS


114.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs

       of this complaint.

115.   The PHRA § 955 provides that it shall be an unlawful discriminatory practice: "(a) For

       any employer because of the race, color, religious creed, ancestry, age, sex, national

       origin or non-job related handicap or disability or the use of a guide or support animal

       because of the blindness, deafness or physical handicap of any individual or independent

       contractor, to refuse to hire or employ or contract with, or to bar or to discharge from

       employment such individual or independent contractor, or to otherwise discriminate

       against such individual or independent contractor with respect to compensation, hire,

       tenure, terms, conditions or privileges of employment or contract, if the individual or

       independent contractor is the best able and most competent to perform the services

       required."

116.   Defendants engaged in an unlawful discriminatory practice by discriminating against

       the Plaintiff because of her race and color.

117.   Plaintiff hereby states her claim against Defendants under all of the applicable

       paragraphs of the PHRA § 955.
       Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 21 of 26




118.   Defendants engaged in an unlawful discriminatory practice by discharging, retaliating,

       and otherwise discriminating against the Plaintiff because of Plaintiff’s opposition to

       the unlawful employment practices of his employer.



                                    FOURTH COUNT
                                FOR AIDING & ABETTING
                                  UNDER STATE LAW
                                 AGAINST DEFENDANTS


119.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs

       of this complaint.

120.   PHRA § 955(e) provides that it shall be an unlawful discriminatory practice: " For any

       person, employer, employment agency, labor organization or employee, to aid, abet,

       incite, compel or coerce the doing of any act declared by this section to be an unlawful

       discriminatory practice, or to obstruct or prevent any person from complying with the

       provisions of this act or any order issued thereunder, or to attempt, directly or indirectly,

       to commit any act declared by this section to be an unlawful discriminatory practice."

121.   Defendants engaged in an unlawful discriminatory practice in violation of PHRA

       §955(e) by aiding, abetting, inciting, compelling, and coercing the discriminatory

       conduct.



                                      FIFTH COUNT
                       Hostile Work Environment and Harassment
                     Civil Rights Act of 1964, 42 U.S.C. §2000e et. seq.
                                AGAINST DEFENDANTS

122.   Plaintiff incorporates by refence the foregoing paragraphs as if set forth at length herein.
       Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 22 of 26




123.   Defendants are an employer under 42 U.S.C. §2000 et seq as they engage in an industry

       affecting commerce and have 15 or more employees for each working day of 20 or more

       calendar weeks in the current or preceding calendar year.

124.   Plaintiff is a person and has a protected class in being African American.

125.   Under 42 U.S.C.§2000e-2 it shall be unlawful employment practice for an employer to

       fail or refuse to hire or to discharge any individual, or otherwise to discriminate against

       any individual with respect to his compensation, terms, conditions, or privileges of

       employment, because of such individual’s race, color, religion, sex or national origin.

126.   Defendant by and through Plaintiff’s supervisors made remarks about Plaintiff, treated

       Plaintiff disparately by way of conduct motivated by discriminatory animus as set forth

       in the Material Facts which have been incorporated into this Cause of Action.

127.   The disparate treatment was clearly discriminatory based upon race and color.

128.   The disparate treatment caused a hostile work environment for Plaintiff as the treatment

       had an actionable impact on Plaintiff’s ability to work.

129.   Plaintiff’s complaints about his treatment were reported to his supervisors and in

       accordance with the Defendants procedures.

130.   Defendant failed to address Plaintiff’s complaints of discrimination fairly and properly.

131.   As a direct and proximate result of Defendant’s discrimination, Plaintiff has suffered

       loss of wages including loss of back pay, loss of front pay, loss of amenities of

       employment, out of pocket expenses, emotional damages, pain and suffering, alienation,

       loss of confidence, loss of reputation, and other similar damages and harms, all to

       Stone’s great detriment.
       Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 23 of 26




132.   Defendant’s actions were willful and wanton and thus require imposition of Punitive

       Damages.




                                 SIXTH COUNT
                            DISPARATE TREATMENT
                  CIVIL RIGHTS ACT OF 1964, 42 U.S.C.§2000e et. seq.
                             AGAINST DEFENDANTS


133.   Plaintiff incorporates by reference the foregoing paragraphs as set forth at length herein.

134.   Defendants discriminated and disparately treated Plaintiff, by and through its officers,

       managers, and supervisors as follows:

a.     Disparate discipline.

b.     Disparate scheduling.

c.     Disparate training and pay.

d.     Constructive discharge

e.     Disparate criticism of work performance where similarly situated non-African

       Americans were not subject to the same, and

f.     Other treatment that was wrongful and disparate on the base of race/color.

135.   As a direct and proximate result of Defendants discrimination, Plaintiff has suffered loss

       of wages including loss of back pay, loss of front pay, loss of amenities of employment,

       out of pocket expenses, emotional damages, pain and suffering, alienation, loss of

       confidence, loss of reputation, and other similar damages and harms, all to Plaintiff’s

       great detriment.
       Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 24 of 26




136.   Defendants, actions were willful and wanton and thus require imposition of Punitive

       Damages.

137.   Alternatively, as Defendants considered Plaintiff ‘s race in the foregoing discrimination,

       Plaintiff is entitled to a charge of mixed-motive discrimination, which entitles Plaintiff

       to an award of Attorney’s fees.

                                     SEVENTH COUNT
                                      RETALIATION
                       Civil Rights Act of 1964, 42 U.S.C.§200e et. seq.
                                 AGAINST DEFENDANTS


138.   Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

139.   Defendant DEFENDANTS retaliated against Plaintiff for making a complaint of

       discrimination.

140.   The temporal proximity between Plaintiff’s complaint and termination raises an

       inference that the termination was retaliation, such that no further evidence of retaliation

       is necessary.

141.   As a direct and proximate cause of Defendant’s discrimination, Plaintiff suffered loss of

       wages including loss of back pay, loss of front pay, loss of amenities of employment,

       out of pocket expenses, emotional damages and harms, all of Plaintiff’s great detriment.

142.   Defendants’ actions were willful and wanton and thus require the imposition of Punitive

       Damages.

143.   Defendants considered Plaintiff’s protected class in deciding to disparately treat and/or

       terminate Plaintiff resulting in mixed-motive discrimination/retaliation, which entitles

       Plaintiff to an award of attorney’s fees.
         Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 25 of 26




                                    EIGHTH COUNT
       Discrimination, Disparate Treatment, Hostile Work Environment, Retaliation
                     Pennsylvania Human Relations Act, 43 P.S. §951 et. seq.
                             AGAINST ALL DEFENDANTS


144.    Plaintiff incorporates the foregoing paragraphs as if set forth at length herein.

145.    Defendant DEFENDANTS is an employer under the Pennsylvania Human Relations

        Act as it employs citizens of the Commonwealth of Pennsylvania and because

        Defendant DEFENDANTS resides in Pennsylvania.

146.    Plaintiff is protected under the Pennsylvania Human Relations Act and has the protected

        class of being African American (race) and color (black).

147.    Defendant subjected Plaintiff to harassing, hostile work environment, disparately treated

        Stone, retaliated against Plaintiff and otherwise discriminated against Plaintiff, all on

        the basis of race and color as alleged.

148.    As a direct and proximate cause of Defendant’s discrimination, Plaintiff has suffered

        loss of wages including loss of back pay, loss of front pay, loss of amenities of

        employment, out of pocket expenses, emotional damages, pain and suffering, alienation,

        loss of confidence, loss of reputation, and other similar damages and harm, all to Stone’s

        great detriment.

149.    Plaintiff seeks attorney’s fees under the Pennsylvania Human Relations Act.


                                      NINTH COUNT
                                     Vicarious Liability
                                   AGAINST DEFENDANT


82.     At all times material, Defendant employed all other individual Defendants named in this

        matter. D is vicariously liable for all of the actions of the individual Defendants as well
        Case 2:21-cv-03639-WB Document 1 Filed 08/16/21 Page 26 of 26




        as any other employees who may have contributed to the harm caused by the

        discrimination hereinbefore

                                          JURY DEMAND

Plaintiff requests a jury trial on all issues to be tried.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally, or in the

        alternative in an amount to be determined at the time of trial plus interest, including but

        not limited to all emotional distress and back pay and front pay, punitive damages,

        liquidated damages, statutory damages, attorneys’ fees, costs, and disbursements of

        action; and for such other relief as the Court deems just and proper.



Date: August 13, 2021                                    DEREK SMITH LAW GROUP, PLLC




                                                             By: ____________________________
                                                                            Scott E. Diamond, Esq.
                                                                    1835 Market Street, Suite 2950
                                                                  Philadelphia, Pennsylvania 19103
                                                                            Phone: (215) 391-4790
                                                                         scott@dereksmithlaw.com
                                                                              Attorneys for Plaintiff
